Citation Nr: 1120984	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-50 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to July 13, 2009, for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  In a February 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss.  He did not appeal that decision, so it became final and binding on him based on the evidence then of record.

2.  On July 13, 2009, the Veteran filed a petition to reopen the claim of entitlement to service connection for hearing loss and also submitted additional evidence, including a May 2009 private hearing evaluation report.  The September 2009 decision currently on appeal, granted the claim and assigned an initial disability rating of 40 percent, effective as of July 13, 2009, the date the Veteran filed to reopen his claim.

3.  Following the February 1983 rating decision and prior to July 13, 2009, the Veteran had not filed either a formal or informal claim for service connection for hearing loss.


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to July 13, 2009, for the grant of service connection for hearing loss.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In addition, the Board observes that with regard to the Veteran's initial claim for service connection for hearing loss, pursuant to the September 2009 rating decision, the claim was granted and thus substantiated under then-applicable law.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board notes that the July 2009 VCAA notice was properly tailored to the application for the request to reopen a previously denied claim for service connection for hearing loss and that letter, therefore, served its purposes in that it provided section 5103(a) notice to the appellant; and its application is no longer required because the claim has been substantiated.  Thereafter, in a notice of disagreements dated in October 2009, the Veteran requested an earlier effective date for the grant of service connection for hearing loss.  The Board notes that the July 2009 VCAA letter included notice regarding the assignment of effective dates.  Additionally, in December 2009, the RO issued a Statement of the Case (SOC) that contained, in pertinent part, the applicable criteria for establishing an earlier effective date.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. § 7105(d).  Therefore, the Board finds that with respect to the present claim, VA complied with the procedural statutory requirements of 38 U.S.C.A. § 5104(b) and 38 U.S.C.A. § 7105(d), as well as the regulatory requirements of 38 C.F.R. § 3.103(b).  See also Dingess, supra.

In this case, the Veteran's service treatment records and all VA and private medical records identified by him have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter Mayfield III).

The Board concludes that any deficiency in the notice to the Veteran or the timing of any notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that even though the Board erred by relying on various post- decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the evidence established that the veteran was afforded a meaningful opportunity to participate in the adjudication of his claim, and the error was harmless).  Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield III.

Entitlement to an Earlier Effective Date for Service Connection for Hearing Loss

Here, the Veteran seeks an effective date prior to July 13, 2009, for the grant of service connection for hearing loss.  He asserts that he has had hearing loss since his military service.  Thus, he claims that an earlier effective date is warranted for the hearing loss disability based on the onset of his condition; he requests that service connection be granted effective from the day following his discharge from active duty service.  

The effective date of an award, including when based on a claim to reopen following a final disallowance, is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal or informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The United States Court of Appeals for Veterans Claims (Court) has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran is not alleging, and the evidence does not otherwise suggest, that he filed a claim for service connection for hearing loss within one year of his discharge from service in March 1964, meaning by March 1965.  So the earliest possible effective date he may receive, best case scenario, is when he eventually filed his initial claim for service connection- which was many years later in November 1982.

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) [where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")].  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

In this case, however, the Veteran is not alleging that he was unaware of the February 1983 rating decision initially denying his claim for service connection for hearing loss.  In fact, when more recently filing another claim on July 13, 2009, he readily acknowledged his awareness of that prior denial of his claim, as he requested that his claim for service connection be "reopened."  He again acknowledged the previous denial of his claim in his October 2009 Notice of Disagreement.  

Moreover, in October 2006, the Veteran's accredited representative contacted the RO to inquire as to whether the Veteran was service-connected for hearing loss.  A November 2006 Report of Contact reflects that personnel from the RO informed the Veteran's representative that the Veteran's claim for service connection for hearing loss was denied in 1983.  The RO personnel inquired as to whether the Veteran wished to reopen his claim.  However, the Veteran's representative stated that he was unsure whether the Veteran wished to reopen his claim, and if the Veteran so desired, he would submit a formal claim to the RO.  The Veteran failed to submit a claim, formal or informal at that time, and did not file his claim to reopen until July 13, 2009.

Consequently, that February 1983 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Therefore, the earliest possible effective date the Veteran may receive is July 13, 2009, when he filed the successful petition to reopen this claim and included additional evidence, such as the May 2009 private hearing examination report which related his diagnosed hearing loss to his military service.  

The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244 (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110".); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming the assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336- 37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date', the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the February 1983 decision denying his claim and did not file a petition to reopen this claim until July 13, 2009, which was granted, this is the earliest possible effective date he may receive for the eventual grant of service connection for hearing loss.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

The Board does not dispute the Veteran may have had hearing loss prior to filing the July 13, 2009, petition to reopen his claim.  But that is not the dispositive issue.  Rather, according to the applicable statute and regulation, and case law, the effective date for the grant of service connection for this condition may be no earlier than the actual date of receipt of his petition to reopen the claim- which, as stated, was not until July 13, 2009.  There simply is no legal entitlement to an earlier effective date prior to when he filed the petition to reopen the claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356- 57 (1995).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3 regarding reasonable doubt are not applicable, and the claim must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An effective date prior to July 13, 2009, for the grant of service connection for hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


